Johns, Sr., Chancellor.
In this case there is now no question to be decided as to the right of having an injunction to prevent waste. It was obtained and has had its designed effect to prevent future wrong, or waste, as it is called. The injunction was permitted to continue, and since it was issued the complainant has obtained the title to the land and the possession.
The complainant, having restrained the commission of further waste, as it is called, now seeks to obtain an account of the waste done for the purpose of thereafter obtaining a decree for the amount of the damages. The question to be decided is whether the Court will decree an account to be taken in such a case as this.
The acts alleged to be done and complained of were done by the persons having at the time the fee simple title to the lands, and the person now claiming an account then had no title.
I can find no case in the books to warrant a decree for an account in such a case as this, and am of opinion that the complainant is not entitled to such a decree.
The principle laid down in 1 Madd. Ch. Pr. 149, that where an injunction is obtained to prevent a wrong,a court of equity will, in order to prevent a multiplicity of suits, proceed to give full relief, must be understood to apply to those cases where the party has not only a right to the injunction to prevent future wrong, but also to have relief in a court of equity for the wrong previously done. To extend the principles further would bring many cases into chancery, which properly belong to the courts of common law.
*353The jurisdiction of the Court of Chancery in England has been much enlarged by modern decisions, and if those decisions are to be considered law in this State, they will prostrate the limits fixed by the Act of Assembly, (Del. Dig. 103,) to the powers of our Court of Chancery. When it becomes necessary, I shall, not hesitate to express an opinion as to the limits of chancery jurisdiction in this State. But in this case that will be unnecessary, because I am of opinion that, even in England, the Court of Chancery would not decree an account and afford relief to this complainant, he having no title to the land at the time when the acts complained of were done by a person who then had the fee simple.
The second ground of defence,—the want of equity in the circumstances,—it is unnecessary to consider.
Bill dismissed with costs.